Citation Nr: 1026272	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hearing loss, to include as 
secondary to service-connected chronic suppurative otitis media 
with scarred tympanic membrane.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In December 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

In February 2008, the Board remanded the matter on appeal for 
further development.  Two additional issues that were on appeal, 
entitlement to service connection for chronic suppurative otitis 
media and the residuals of tympanic membrane perforation, were 
granted in a March 2010 rating decision.  However, the issue of 
entitlement to service connection for hearing loss remains 
denied. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2008, the Board remanded to attempt to obtain 
clinical records pertaining to the Veteran's hospital stay at the 
U.S Army Hospital at Fort Custer for a period of 20 to 29 days 
beginning March 31, 1952, and for VA treatment records.  VA 
examinations were also requested.  VA treatment records dated 
from 2006 to 2008 have been associated with the claims file.  In 
April 2009, the National Personnel Records Center (NPRC) 
responded that all records, including those pertaining to the 
Veteran's hospital stay, had already been submitted.  
Accordingly, it appears that all efforts to obtain the Veteran's 
clinical records have been exhausted.

In February 2010, the Veteran underwent a VA audiology 
examination.  After audiometric testing, the examiner indicated 
that the Veteran had moderate to severe sensorineural right ear 
hearing loss and severe to profound mixed left ear hearing loss.  
Under additional comments was written loss is largely 
sensorineural; the air/bone gaps for the conductive component are 
15 to 25 dB 250-1K hz.  The examiner opined that it was at least 
as likely as not that the left ear condition was permanently 
aggravated by the Veteran's military service when he had an ear 
infection immediately after guard duty in the cold and wind and 
was hospitalized for a period of time.  The audiologist added 
that the natural aging process likely is the source of the 
sensorineural components in each ear, not the military service.  
However, the left ear still has a dull TM (tympanic membrane), 
some scarring, but an intact TM with residual conductive 
component 20-25db.  This is reflective of his chronic ear 
condition.  

The Board observes that the February 2008 remand requested that 
if any current hearing loss is found, the examiner should state a 
medical opinion as to the likelihood (likely, unlikely, at least 
as likely as not) that it had its initial onset during the period 
of active duty service (March 1952 to May 1952).  Additionally, 
if any hearing loss if found, state a medical opinion as to the 
likelihood that it resulted from the tympanic membrane 
perforation.  Although the February 2010 VA examiner opined that 
the sensorineural components of the hearing loss in each year 
were likely due to the natural aging process, the Board is 
unclear what impact, if any, the Veteran's service had on the 
conductive component in his left ear.  Specifically, it is not 
clear from the examiner's opinion whether the Veteran's now 
service-connected residuals of tympanic membrane perforation has 
any relationship to his current hearing loss.  Accordingly, an 
opinion addressing such should be obtained on remand.  

In light of the grant of service connection for chronic 
suppurative otitis media with scarred tympanic membrane, the 
Board finds that the Veteran should be provided with notice 
regarding how to substantiate his claim for hearing loss on a 
secondary basis.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the Veteran filed his claim in 
September 2006 right before the amendments went into effect.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran because it does 
not require the establishment of a baseline before an award of 
service connection may be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should provide the Veteran 
with notice of the information and evidence 
necessary to substantiate his claim for 
hearing loss, to include as secondary to 
service-connected chronic suppurative otitis 
media with scarred tympanic membrane.  In 
particular, notice addressing how to 
substantiate a claim on a secondary basis 
should be provided.

2.  Obtain any VA treatment records from 2008 
to the present and associate them with the 
claims file.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to address his 
claim for entitlement to service connection 
for hearing loss, to include as secondary to 
service-connected chronic suppurative otitis 
media with scarred tympanic membrane.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

State a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any hearing loss had its initial onset 
during the period of active duty service 
(March 1952 to May 1952).  Please note the 
April 1952 separation examination 
audiological results and right ear whispered 
voice score of 8/15, left ear whispered voice 
score of 12/15, spoken voice scores of 15/15 
bilaterally, as well as the notation of an H-
4 physical profile.  

Additionally, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected chronic 
suppurative otitis media with scarred tympanic 
membrane and his hearing loss.  To the extent 
possible, (likely, unlikely, at least as 
likely as not) the examiner should opine 
whether any hearing loss was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected chronic 
suppurative otitis media with scarred tympanic 
membrane.  

The Board is particularly interested in the 
relationship, if any, between the conductive 
hearing loss noted on the February 2010 
audiological examination report and the 
service-connected chronic suppurative otitis 
media with scarred tympanic membrane.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the claim should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



